 4:08-cr-03165-RGK-CRZ Doc # 110 Filed: 09/07/21 Page 1 of 2 - Page ID # 269




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:08CR3165

       vs.
                                                            ORDER
JOHN CURTIS POHLMAN,

                    Defendant.


      John Pohlman (USMS #22504-047) was sentenced to 18 months on a
supervised release violation on April 13, 2021. Pohlman came into custody of the
United States Marshals Service (USMS) on August 31, 2021, after serving
approximately 12 months in state custody on related conduct, and is currently
awaiting designation to the Federal Bureau of Prisons. On September 3, 2021,
Pohlman was admitted to the hospital with a blood infection. The USMS has been
providing support to the contracted guard service for Mr. Pohlman, but Mr. Pohlman
may need to remain in the hospital for several days up to several months. Therefore,
the United States Marshals Service requests that Mr. Pohlman be given a voluntary
surrender to the USMS after his medical condition is resolved. That request is
granted.

      IT IS ORDERED that:

      1.     The USMS shall serve Mr. Pohlman with a copy of this order.
 4:08-cr-03165-RGK-CRZ Doc # 110 Filed: 09/07/21 Page 2 of 2 - Page ID # 270




      2.    Upon release from the hospital, Mr. Pohlman shall self surrender to the
USMS at the federal courthouse in Lincoln, Nebraska, immediately upon his release
from the hospital.1

      Dated this 7th day of September, 2021.

                                            BY THE COURT:



                                            Richard G. Kopf
                                            Senior United States District Judge




      1
       In essence, this order provides that the USMS (or contract guards) need not
take the defendant into custody while he is in the hospital.

                                        2
